Appeal Dismissed and Memorandum Opinion filed January 23, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00014-CR
                               NO. 14-20-00015-CR

                        BRANDON GAINES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 338th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1496079 and 1496081

                 MEMORANDUM                      OPINION
      Appellant Brandon Gaines was convicted of unauthorized use of a vehicle and
aggravated sexual assault and evading arrest or detention with a previous conviction.
He was sentenced for each conviction on January 25, 2016. Appellant filed a notice
of appeal from each judgment of conviction on December 18, 2019.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26.2 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id. Appellant’s notice of appeal in each case was filed more than 30 days
after sentence was imposed.

      We dismiss the appeals for lack of jurisdiction.

                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2